DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application 15/961,755 filed on April 24, 2018 in which claims 1-16 and 18-20 are presented for examination.

Response to Arguments
Applicant's arguments with respect to claims 1-16 and 18-20 have been considered but are moot in view of new ground(s) of rejection.

Status of Claims

Claims 1-16, and 18-20 are pending, of which claims 1, 10 and 14 are in independent form. Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103(a). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Suryanarayna et al. (US 2018/0314441 A1) in view of Chou et al. (US 2016/0356639 A1). 

Regarding claim 1, Suryanarayana teaches a storage system comprising: storage devices in a storage chassis, the storage devices comprising candidate storage devices configured to store objects and a query storage device (i.e., Programs and data are stored on a mass storage device 108, which is coupled to processor 102; [0016]).
	Suryanarayana teaches a Baseboard Management Controller (BMC) connected to the storage devices (i.e., the management unit integrated with the remote access controller subsystem and a baseboard management controller ( BMC) interface to allow, for example, the pushing and pulling of metadata from namespaces on the memory devices; [0017]).
	Suryanarayana teaches a memory connected to the BMC, wherein the memory or the query storage device is configured to store metadata corresponding to the objects stored in the candidate storage devices (i.e., the memory connection 214 may be provided by an Operating System (OS) Baseboard Management Controller (BMC) pass-through connection; [0019]).
	Suryanarayana teaches wherein, in response to an object storage query, the storage system searches the metadata stored in the memory or the query storage device 
	However, Suryanarayana does not explicitly disclose an Ethernet switch connected to at least some of the storage devices in the storage chassis.

	Chou further teaches an Ethernet switch connected to at least some of the storage devices in the storage chassis (i.e., see at least FIG. 5).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the teachings of Suryanarayana and Chou before him/her, to modify the method of Suryanarayana with the teaching of Chou to improve data lookup. The motivation to combine is apparent in Suryanarayana’s reference, because of instructions from the remote access controller subsystem to store data across the plurality of memory locations; (see Suryanarayana, [Abstract]). Therefore, it would be advantageous to access the data by automatically determining a loaded rack weight of a server rack; (see Chou, [0006]). 

Regarding claim 2, Suryanarayana teaches wherein the storage devices comprise solid-state devices (i.e., software RAID systems use SSD/HDD/NVMe-SSD's for storing software RAID meta-data; [0041]).

Regarding claim 3, Suryanarayana teaches wherein the metadata comprises information about one or more corresponding objects (i.e., the memory device 300 may be provided with device information 302 that may include a 

Regarding claim 4, Chou further teaches wherein the Ethernet switch is in the storage chassis, and wherein the Ethernet switch is configured to communicate with an external Ethernet switch (i.e., see at least FIG. 5).
	The limitations of claim 4 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 5, Chou further teaches wherein the Ethernet switch is configured to communicate with an Ethernet switch in another storage chassis (i.e., see at least FIG. 1 for different chassis).
The limitations of claim 5 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 6, Suryanarayana teaches wherein the storage devices further comprise a query storage device, the query storage device is configured to store the metadata, and wherein the query storage device is configured to store at least one of the objects (i.e., In an embodiment, during block 404, the remote access controller subsystem 210 may operate to associate unique identifiers, headers, and/or metadata with each memory location that was identified by block 402 in order to, for example, track the 

Regarding claim 7, Chou further teaches wherein, in response to receiving the object storage query, the query storage device is configured to identify which a storage device of the candidate storage devices that stores at least one of the objects conforming to the object storage query (i.e., each BMC 130A, 130B, . . . 130C can look up a weight for each of the component types from a table or database stored on the BMC. The table or database can store weights for various component types. In some other implementations, each BMC 130A, 130B, . . . 130C can look up the weight for each of the component types from a table or database that is accessible through the network 160. In yet some other implementations, each BMC 130A, 130B, . . . 130C can directly query hardware components of each corresponding server 150A, 150B, . . . 150C to obtain weights for each component type. Each BMC 130A, 130B, . . . 130C can then send to the RMC 120 weight information of each corresponding server 150A, 150B, . . . 150C that include weights of each of the component types; [0021]).
The limitations of claim 7 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

wherein the query storage device is configured to store a backup of the metadata stored in the memory (i.e., The chassis 102 of the host subsystem 202 may also house a non-volatile memory subsystem 206 that is coupled to the host engine 204 via a host -memory connection 208 (e.g., between the processing system and the memory subsystem 206), and that includes a plurality of memory devices 206a, 206b, and up to 206c, discussed in further detail below. In specific examples, discussed in further detail below, the host -memory connection 208 may include a path provided via a management unit and an NVDIMM Firmware Namespace Table (NFIT), with the management unit integrated with the remote access controller subsystem and a baseboard management controller ( BMC) interface to allow, for example, the pushing and pulling of metadata from namespaces on the memory devices; [0017]).

Regarding claim 9, Suryanarayana teaches wherein, in response to receiving the object storage query, the BMC is configured to identify which of the candidate storage devices store at least one object conforming to the object storage query (i.e., The method 400 then proceeds to block 406 where the remote access controller subsystem sends a first instruction to a host subsystem to store data across the memory locations. In an 

Regarding claims 10-16 and 18-20. Claims 10-16 and 18-20 are essentially the same as the rejected claims above and rejected for the same reasons as applied hereinabove.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG V VO whose telephone number is (571)272-1796.  The examiner can normally be reached on 7am-5pm M-Thr. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRUONG V VO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        5/12/2021